Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention i.e. Claims1-4, is directed to a component supply unit arrangement determination method for a mounter without significantly more. The claims recites language such as... selecting the component supply unit being as the component supply unit to be exchanged for the component supply unit to be newly arranged with respect to switching of multiple jobs whose execution order is determined in a way such that a time interval from a job in which the component supply unit is to be used last to the switching becomes long, the component supply unit being selected among the component supply units that are arranged before the switching and are not planned to be used in a job after the switching and (b) a step of determining an arrangement position of the component supply unit selected in the strep (a) as an arrangement position of the component supply unit to be newly arranged,  This judicial exception is not integrated into a practical application because the claims do not recite a method of making anything.  That is the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-5 are therefore rejected under35 U.S.C.§ 101.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, assuming that the claims are within the statutory meaning of 35 U.S.C. §101 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In lines 5ff (of Claim 1) applicant recites…being as the component supply unit to be exchanged for the component supply unit to be newly arranged with respect to switching of multiple jobs.  This language is requested to be carefully reviewed and explained by applicant since it is not understood. Moreover in lines 7-8 what is the meaning of the recited language…execution order is determined in a way such that a time interval from a job. .What does this language mean? Applicant is also requested to carefully explain the language and provide the portion/s of the specification, excluding the claims where the language is located.  The language in lines 9-10 (of Claim1) also is not understood. What does… among the component supply units that are arranged before the switching and are not planned… mean? Moreover applicant is requested to carefully explain what applicant recites in the ultimate paragraph of Claim 1. Claim 1 is held to be unclear, vague and indefinite.  Claim 2 is also held to be unclear, vague and indefinite. What does the language… wherein in step (a) the component supply unit, which is other than the component supply unit… is not understood and is requested to be carefully explained also with referring the specification. Claim 2 is also held to be unclear and indefinite and are requested to be carefully explained. For example what des the language …step (a), the component supply unit which is other than the component supply unit… is unclear, vague and indefinite.  What does the language… , in which the component supply unit is to be used last, corresponding to the to a job immediately…is also clear in Claim 2. Claims 3 and 4 are further held to be unclear and indefinite and are requested to be carefully explained. In Claim 3 the language….for which a predetermined number or more of jobs are executed from the job, in which the component supply unit is to be used last to the switching… is not understood.  Noe is the language in Claim 4 understood. The rejection of independent Claim 5 is substantially the same with respect to the vagueness, indefiniteness and lack of clarity as was noted in independent Claim 1 and therefore applicant is requested to carefully explain what is meant by, for example, …component supply unit to be newly arranged due to switching of multiple jobs whose execution order is determined… , …the component supply unit being selected among the component supply units that are arranged before the switching and are not planned to be used in a job  after the switching,… and the selection section as an arrangement position of  the component supply unit to be newly arranged.   .  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, assuming that the claims are within the statutory meaning of 35 U.S.C. §101, assuming also that the claims are not unclear, vague and indefinite, are further rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (JP Pat. Doc. 5084557, B); hereinafter Kubota et al.
Kubota et al teach feeder system that has electronic components stored in regions arranged in equal intervals on a narrow tape. A component mounting apparatus (1) takes a component out of a region by means of a suction nozzle and mount the component onto a substrate. The taped electronic components are supplied to a reel. Additionally Kubota et al teach a remaining amount sensor which is a part of the control unit which detects the frequency of the components passing over the component conveying rail and detects the remaining amount of components on the component conveying rail   Additionally Kubota et al teach a residual amount sensor (Cf. at least Para. 0126) of the control unit that detects an amount of components on the component rail of the bulk segment feeder on the detection result. Additionally Kubota et al teach an amplitude sensor or a detection piece (Cf. at least Para. 0131) mounted on a vibration mechanism (Cf. at least Para. 0130) side wherein a vibration amount of the detection piece is detected by the amplitude sensor.  Additionally Kubota et al teach a control part (Cf. at least Paras. 0206-0207) which includes at least one of an arithmetic unit, a detection sensor, a detection sensor. a detection sensor input unit, an AC voltage generation unit (5) , an excitation unit (11) and the detection sensor is at least one of a residual amount sensor, an amplitude sensor and a nozzle sensor.  Additionally Kubota et al teach a residual component sensor (44) that detects the number of components on the component transport rail.   
	It would have been obvious to provide a component supply unit  arrangement determination method for a mounter (20) in which multiple component supply units are  exchangeably arranged and which mounts a component on a board on a job, the component supply unit arrangement determination method includes (a) a step of selecting the component supply unit being as the component supply unit to be exchanged for the component supply unit to be newly arranged with respect to switching of multiple jobs whose execution order is determined in a way such that a time interval from a job in which the component supply unit is to be used last to the switching becomes long, the component supply unit being selected among the component supply units that are arranged before the switching and are not planned to be used in a job after the switching and (b) a step of determining an arrangement position of the component supply unit selected in the strep (a) as an arrangement position of the component supply unit to be newly arranged,     
       (N.B. An operator, given the Kubota et al teaching would been able carry the claimed invention i.e. selecting the supply unit to be exchanged… and determining an arrangement position of the component supply unit selected… i.e. the steps recited in Claim 1)  
As further applied to Claims 2 and 4, as best understood, a POSITA would have been able to provide a preferential component supply unit is the component supply unit which was the component supply unit last (or earlies) is used. The rationale for this obviousness conclusion is that one would attempt to use the components which were the ones in the component inventory that would be a mere matter of choice The limitations recited in Claims 2 and 4 would have been obvious in view of Kubota et al. As further applied to Claim 3, as best understood, inasmuch as a POSITA preferentially would use a component supply unit which was the component supply unit last used. The rationale for this obviousness conclusion is that one would attempt to use the components which were the ones in the component inventory that would be first-in, first-out.  The limitations recited in Claim 3 would have been obvious in view of Kubota et al. As further applied to Claim 5 inasmuch as Kubota et al teach a mounter and bulk             segment feeders wherein a segment feeder which is providing improper/incorrect electronic components is replaced a proper component supply attachment.  This is a great advantage vis à vis conventional method.  The limitations recited in Claim 5 are held to have been obvious in view of Kubota et al.
  	Claims 1-5, assuming that the claims are within the statutory meaning of 35 U.S.C. §101 they are further rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al (WO Pat. Doc. 201410084A1); hereinafter Kawai et al.
Kawai et al teach a component mounting machines (12)  wherein supply units  are mounted on bodies (16, 116) capable of travelling between a component storage room and a plurality of moving machine modules/tape feeders (34) to automatically supply components. Storage room (14) is used to store a plurality of components of different types. Bodies (16, 116) are used to travel between the storage room and the plurality of component mounting machines (12). Mobile platforms (91) which are provided of the travel bodies (16, 116) are capable of moving in a parallel direction with respect to the travel direction of the travel bodies (16, 116). Supply units (17) which are mounted on mobile platforms, which support the component-sully members and which supplies and retrieves the component-supply members to and from the mounting machines. Additionally Kawai et al teach a plurality of tape feeders (34) for accommodating parts of different kinds and a plurality of parts’ trays (37) for accommodating parts of different kinds which are stored in the parts’ stocker (14). Additionally Kawai et al teach a plurality of mounter modules (12) each of which includes a mounting device (21), a component supply device (22), a substrate holding device (23) and a substrate transport device (24).The substrate transfer device (24) has two rows of belt conveyors ( 25A, 25B) for transporting circuit boards (B) in an X-axis direction. 
It would have been obvious to provide a component supply unit arrangement determination method for a mounter in which multiple component supply units are exchangeably arranged and which mounts a component on a board on a job the component supply unit arrangement determination method includes (a) a step of selecting the component supply unit, being the supply unit to be exchanged for the component supply unit to be newly arranged with respect to switching of multiple jobs whose execution is determined in a way such that a time interval from a job in which the component supply unit is to be used last to the switching  becomes long, the component supply unit being selected among the component supply units that are arranged before the switching and are not planned to be used in a job after the switching and (b) a step of determining an arrangement position of the component supply unit selected un the step (a) as an arrangement position of the component supply unit to be newly arranged. 
 (N.B. An operator, given the Kawai et al teaching would been able carry the claimed invention i.e. selecting the supply unit to be exchanged… and determining an arrangement position of the component supply unit selected… i.e. the steps recited in Claim 1) 
As further applied to Claims 2 and 4, as best understood, a POSITA would have been able to provide a preferential component supply unit is the component supply unit which was the component supply unit last (or earliest) used. The rationale for this obviousness conclusion is that one would attempt to use the components which were the ones in the component inventory that would be a mere matter of choice. The limitations recited in Claims 2 and 4 would have been obvious in view of Kawai et al. As further applied to Claim 3, as best understood, inasmuch as a POSITA preferentially would use a component supply unit which was the component supply unit last used. The rationale for this obviousness conclusion is that one would attempt to use the components which were the ones in the component inventory that would be first-in, first-out  The limitations recited in Claim 3 would have been obvious in view of Kawai et al. As further applied to Claim 5 inasmuch as Kawai et al teach a mounter and travel bodies (16, 116) which move parallel to mounting machine modules. Bulk cassettes (102) accommodate different types of components. It would have been obvious to exchange bulk feeders (100) whenever there was an improper component delivered to a mounting module (12) since the bulk feeders are detachable from the bulk cassette (102). The limitations recited in said Claim 5 are held to have been obvious in view of Kawai et al.
Claims 1-5, assuming that the claims are within the statutory meaning of 35 U.S.C. §101 they are further rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (EP Pat. Doc.3 344 927 A1); hereinafter Kondo et al.
Kondo et al teach a component mounting line (10) that includes multiple component mounting  machines (20) arranged along a conveyance direction of a board, feeder storage container (60) that stores multiple feeders (30) that are attachable and detachable to the component mounting machine (20) and exchanging robot (50) capable of exchanging feeder (30) between feeder storage container (60) and each of the component mounting machines (20) in which the feeder storage container (60) is installed in the same arrangement as the multiple component mounting machines (20) and exchanging robot (50) moves along the conveyance direction of the board and the exchange feeder (30). Additionally Kondo et al teach a component line (10) having component mounting machines (20), feeders (30). Exchanging robots (50) and a feeder storage container (60). Multiple component mounting machines (20) mount components supplied from feeder (30) onto the board. Feeder storage container (60) is capable of storing multiple feeders (30).  Management device (80) manages the entire line. The component  mounting line (10) is also provide with an exchanging  robot (50) that automatically exchanges feeder (30) to and from the multiple component  mounting machines (20)  and feeder storage container (60). The exchanging robot (50)  is movable along rail (18) which runs parallel to the conveyance direction of the board on the front face of feeder storage container (60) and the multiple component mounting machines (20). Mounting control device (28) controls the entire device and an include a CPU, ROM, RAM or the like and outputs drive signals to the board conveyance device (21), head (22) and head moving mechanism (23) and the like.. 
It would have been obvious to provide a component supply unit arrangement determination method for a mounter in which multiple component supply units (30) are exchangeably arranged and which mounts a component on a board on a job the component supply unit arrangement determination method includes (a) a step of selecting the component supply unit (30) , being the supply unit to be exchanged for the component supply unit (30) to be newly arranged with respect to switching of multiple jobs whose execution is determined in a way such that a time interval from a job in which the component supply unit (30) is to be used last to the switching  becomes long, the component supply unit (30) being selected among the component supply units (30)  that are arranged before the switching and are not planned to be used in a job after the switching and (b) a step of determining an arrangement position of the component supply unit (30) selected un the step (a) as an arrangement position of the component supply unit (30) to be newly arranged.  
(N.B. An operator, given the Kondo et al teaching would been able carry the claimed invention i.e. selecting the supply unit to be exchanged… and determining an arrangement position of the component supply unit selected… i.e. the steps recited in Claim 1) 
As further applied to Claim 2 and 4, as best understood, a POSITA would have been able to provide a preferential component supply unit is the component supply unit which was the component supply unit last used. The rationale for this obviousness conclusion is that one would attempt to use the components which were the ones in the component inventory that would be first-in, first-out.  The limitations recited in Claims 2 and 4 would have been obvious in view of Kondo et al. As further applied to Claim 3, as best understood, inasmuch as a POSITA preferentially would use a component supply unit which was the component supply unit last used. The rationale for this obviousness conclusion is that one would attempt to use the components which were the ones in the component inventory that would be first-in, first-out.  The limitations recited in Claim 3 would have been obvious in view of Kondo et al. As further applied to Claim 5 inasmuch as Kondo et al teach multiple component mounting machines (20) along with multiple feeders (30) that are attachable/detachable from the component mounting machine (20) and robot (50) is capable of exchanging a feeder (30) between a feeder storage container (60) and each of the component mounting machines (20) The limitations recited in said Claim 5 are held to have been obvious in view of Kondo et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729